DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	As of Applicant’s response filed 11/30/2020, claims 1-19 and 22-25 are pending in the application.
	Claims 20-21 were previously cancelled by Applicant.
	Claims 10-19 and 22-23 were previously withdrawn from consideration as being drawn to a non-elected invention.
	In Applicant’s response filed 11/30/2020, claims 1-3 and 6 were amended and new claims 24-25 were added.  These amendments have been entered.

Information Disclosure Statement
In the response filed 11/30/2020, Applicant has provided copies of the foreign documents listed on the IDS filed 10/16/2017.
These foreign documents have now been considered by the Examiner

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

James Slattery (Reg. No. 28,380) on 02/11/2021.

The application has been amended as follows: 
The final paragraph of claim 1 was amended as follows:
	--wherein the shaft also has a cross-section having chamfers defining an area of reduced extension between the cutting structures relative to the cutting diameter, wherein the chamfers defining the area of reduced extension  extend in the axial direction from the cutting structures towards the head at least the length of the cutting diameter, said chamfers discharge shavings axially towards the head.--

Claims 10-19 and 22-23 were cancelled.


Reasons for Allowance
Claims 1-9 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered allowable for at least the reasons discussed by Applicant in the response filed 11/30/2020.  Claims 2-9 and 24-25 are allowable at least due to their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678